UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 07-7416



In Re:   NORMAN TYRONE DAIS,

                Petitioner.




     On Petition for Writ of Mandamus.       (4:06-cv-70005-TLW)


Submitted:   March 26, 2008                   Decided:   April 3, 2008


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Norman Tyrone Dais, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Norman Tyrone Dais petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2000) motion.   He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court recently has acted in Dais’

case and the case is proceeding.    Accordingly, although we grant

leave to proceed in forma pauperis, we deny the mandamus petition.

We also deny as interlocutory Dais’ motion to vacate the district

court’s order of January 4, 2008.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED




                               - 2 -